DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
wherein said register circuit comprises, between said first and second pulse-enabled subregister stages, a timing event stage configured to use an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage, as required by claim 1;  
wherein said timing event stage comprises a timing event logic configured to selectively invert the internal digital value obtained from the first pulse-enabled subregister stage and a timing event controller configured to detect any change of said digital value at said data input within a time window that begins at said allowable time limit and is shorter than a half cycle of said triggering signal, and configured to make said timing event logic effect said selective inverting as a response to such change having been detected, as required by claim 4; 
wherein said timing event stag comprises complementary couplings from the input and output of the first pulse-enabled subregister stage to the input of the second pulse-enabled subregister stage and a timing event controller configured to detect any change of said digital value at said data input within a time window that begins at said allowable time limit and is shorter than a half cycle of said triggering signal, and configured to select that one of said complementary couplings that leads from the input of the first pulse-enabled subregister stage to the input of the second pulse-enabled subregister stage as a response to such change having been detected, as required by claim 6;   
from each of said first and second latch branches there is a coupling to a transition detector configured to detect timing events in the respective latch branch through comparison of input and output values of the respective clocked latch and to produce a respective timing event observation component signal in response to a detected timing event, each of said first and second parallel latch branches comprises, between an output of the clocked latch and a respective input of said multiplexer, an arrangement configured to selectively invert the output value of the respective clocked latch in response to timing event observation component signal produced in that latch branch, and the register circuit is configured to produce said timing event observation signal as a combination of the timing event observation component signals from the first and second parallel latch branches, as required by claim 9; 
the timing event controller comprises an XOR gate coupled to receive into its inputs signals from the input and output of the first pulse-enabled subregister stage, the timing event controller comprises two parallel AND gates, one thereof being coupled to receive the output signal of said XOR gate in its first input while the other is coupled to receive the inverted output signal of said XOR gate in its first input, and each of said two AND gates is coupled to receive a pulsed signal in its second input, and the outputs of said two AND gates are coupled to select, whether the input signal of the first pulse-enabled subregister stage or the output signal of the first pulse-enabled subregister stage is coupled to the input of the second pulse-enabled subregister stage, as required by claim 10;
a multitude of data processing paths, wherein said at least one register circuit is located along such a data processing path the time criticality of which is higher than that of another data processing path within said integrated circuit, as required by claim 13;
using, between first and second pulse-enabled subregister stages, an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage, using said second pulse-enabled subregister stage for making said valid internal digital value available for said subsequent circuit element, as required by claim 15;
controlling one of: operating voltage, operating power, operating frequency, data throughput, and operating current, in dependence with the occurrence of said timing event observation signal in an integrated circuit, as required by claim 16;
collecting timing event observations from a number of register circuits within said integrated circuit, and comparing the collected number of timing event observation signals to a threshold, doing at least one of: increasing operating voltage, increasing operating power, decreasing operating frequency, decreasing data throughput, increasing operating current; if said collected number of timing event observation signals is larger than a threshold, as required by claim 17;
doing at least one of: decreasing operating voltage, decreasing operating power, increasing operating frequency, increasing data throughput, decreasing operating current; if said collected number of timing event observation signals is smaller than a threshold, as required by claim 18;
said timing event logic comprises a multiplexer and two parallel value propagation paths from an output of said first pulse-enabled subregister stage to the respective inputs of said multiplexer, one of said parallel value propagation paths comprises an inverter configured to invert the value going through that value propagation path with respect to the value going through the other propagation path, and said multiplexer is configured to couple one of said parallel value propagation paths to an input of the second pulse-enabled subregister stage in accordance with the timing event observation signal, as required by claim 19;
wherein the register circuit comprises a time window input for receiving a pulsed signal, pulses of which are to define the length of the time window, as required by claim 21;
wherein said time window input is coupled to said second pulse-enabled subregister stage, as required by claim 22; and
wherein said at least one register circuit comprises, between said first and second pulse- enabled subregister stages, a timing event stage configured to use an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage, and wherein said timing event stage is configured to output a timing event observation signal at an output of said at least one register circuit as an indicator of said digital value at said data input having changed within a time window that begins at said allowable time limit and is shorter than one cycle of said triggering signal, as required by claim 23,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claim 1:
The limitation, “wherein said register circuit comprises, between said first and second pulse-enabled subregister stages, a timing event stage configured to use an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
b) regarding claim 4:
The limitation, “wherein said timing event stage comprises a timing event logic configured to selectively invert the internal digital value obtained from the first pulse-enabled subregister stage and a timing event controller configured to detect any change of said digital value at said data input within a time window that begins at said allowable time limit and is shorter than a half cycle of said triggering signal, and configured to make said timing event logic effect said selective inverting as a response to such change having been detected,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
c) regarding claim 6:
The limitation, “wherein said timing event stag comprises complementary couplings from the input and output of the first pulse-enabled subregister stage to the input of the second pulse-enabled subregister stage and a timing event controller configured to detect any change of said digital value at said data input within a time window that begins at said allowable time limit and is shorter than a half cycle of said triggering signal, and configured to select that one of said complementary couplings that leads from the input of the first pulse-enabled subregister stage to the input of the second pulse-enabled subregister stage as a response to such change having been detected,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement. 
d) regarding claim 9:
The limitation, “from each of said first and second latch branches there is a coupling to a transition detector configured to detect timing events in the respective latch branch through comparison of input and output values of the respective clocked latch and to produce a respective timing event observation component signal in response to a detected timing event, each of said first and second parallel latch branches comprises, between an output of the clocked latch and a respective input of said multiplexer, an arrangement configured to selectively invert the output value of the respective clocked latch in response to timing event observation component signal produced in that latch branch, and the register circuit is configured to produce said timing event observation signal as a combination of the timing event observation component signals from the first and second parallel latch branches,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
e) regarding claim 10:
The limitation, “the timing event controller comprises an XOR gate coupled to receive into its inputs signals from the input and output of the first pulse-enabled subregister stage, the timing event controller comprises two parallel AND gates, one thereof being coupled to receive the output signal of said XOR gate in its first input while the other is coupled to receive the inverted output signal of said XOR gate in its first input, and each of said two AND gates is coupled to receive a pulsed signal in its second input, and the outputs of said two AND gates are coupled to select, whether the input signal of the first pulse-enabled subregister stage or the output signal of the first pulse-enabled subregister stage is coupled to the input of the second pulse-enabled subregister stage,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
f) regarding claim 13:
The limitation, “a multitude of data processing paths, wherein said at least one register circuit is located along such a data processing path the time criticality of which is higher than that of another data processing path within said integrated circuit,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement. 
g) regarding claim 15:
The limitation, “using, between first and second pulse-enabled subregister stages, an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage, using said second pulse-enabled subregister stage for making said valid internal digital value available for said subsequent circuit element,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
h) regarding claim 16:
The limitation, “controlling one of: operating voltage, operating power, operating frequency, data throughput, and operating current, in dependence with the occurrence of said timing event observation signal in an integrated circuit,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement. 
i) regarding claim 17:
The limitation, “collecting timing event observations from a number of register circuits within said integrated circuit, and comparing the collected number of timing event observation signals to a threshold, doing at least one of: increasing operating voltage, increasing operating power, decreasing operating frequency, decreasing data throughput, increasing operating current; if said collected number of timing event observation signals is larger than a threshold,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
j) regarding claim 18:
The limitation, “doing at least one of: decreasing operating voltage, decreasing operating power, increasing operating frequency, increasing data throughput, decreasing operating current; if said collected number of timing event observation signals is smaller than a threshold,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
k) regarding claim 19:
The limitation, “said timing event logic comprises a multiplexer and two parallel value propagation paths from an output of said first pulse-enabled subregister stage to the respective inputs of said multiplexer, one of said parallel value propagation paths comprises an inverter configured to invert the value going through that value propagation path with respect to the value going through the other propagation path, and said multiplexer is configured to couple one of said parallel value propagation paths to an input of the second pulse-enabled subregister stage in accordance with the timing event observation signal,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
l) regarding claim 21:
The limitation, “wherein the register circuit comprises a time window input for receiving a pulsed signal, pulses of which are to define the length of the time window,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
m) regarding claim 22:
The limitation, “wherein said time window input is coupled to said second pulse-enabled subregister stage,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
n) regarding claim 23:
The limitation, “wherein said at least one register circuit comprises, between said first and second pulse- enabled subregister stages, a timing event stage configured to use an internal digital value from the first pulse-enabled subregister stage and information of the changing moment of said digital value at the data input in relation to said allowable time limit to ensure passing a valid internal digital value to the second pulse-enabled subregister stage, and wherein said timing event stage is configured to output a timing event observation signal at an output of said at least one register circuit as an indicator of said digital value at said data input having changed within a time window that begins at said allowable time limit and is shorter than one cycle of said triggering signal,” was not described in the specification as originally filed and therefore fails to comply with the written description requirement.
o) regarding claims 2, 3, 5, 7, 8, 14 and 20:
These claims are rejected based on their dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 22:
Claim 22 recites the limitation "said time window input" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-10 and 13-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No. 16/768,443 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842